J-S72005-16


COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                         Appellee

                    v.

DEATHRICE DWAYNE GRAY

                         Appellant                    No. 41 MDA 2016


        Appeal from the Judgment of Sentence December 11, 2015
            In the Court of Common Pleas of Luzerne County
           Criminal Division at No(s): CP-40-CR-0001900-2014


                                     ORDER


      AND NOW, this 2nd day of November 2016, we hereby withdraw our

disposition filed on November 2, 2016, in the above-captioned appeal.   A

revised disposition will be forthcoming in the near future.

                                               PER CURIAM